Citation Nr: 1704447	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a cervical spine disorder.  Jurisdiction of the claim currently resides with the RO in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in May 2007 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record. 

In August 2009, the Board remanded the claim for further development.  Subsequently, in September 2010, the Board denied the claim of entitlement to service connection for a cervical spine disability, and also denied the claims of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability, whether new and material evidence has been received to reopen claims of entitlement to service connection for a left elbow disorder and a low back disorder, and entitlement to an evaluation in excess of 30 percent as of June 1, 2007 for a left knee disability.  The Veteran appealed the September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court affirmed a Joint Memorandum for Remand (JMR) vacating the Board's denial of the Veteran's claims and remanding the issues for further development. 

Subsequently, in December 2011, the Board remanded the claims for development consistent with the JMR.  Thereafter, in October 2012, the Board again denied all of the Veteran's claims.  The Veteran appealed the decision to the Court and in a December 2013 Memorandum Decision, the Court affirmed all of the Board's denials except the denial of entitlement to service connection for a cervical spine disability.  With respect to this issue, it vacated the Board's decision and remanded the matter to the Board for action consistent with the Memorandum Decision.  (It was also noted in a footnote of the Memorandum Decision that because the Veteran indicated that he did not wish to pursue the other issues they were deemed abandoned.)  

In September 2014, the Board again remanded this issue for additional development, to include obtaining a VA examination.  In January 2016, the Board again denied the issue on appeal and the Veteran appealed the matter to the Court.  In a Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2016 decision because the Board failed to address a September 2014 medical opinion by a VA attending physician.  The JMR was granted in an August 2016 Order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

A cervical spine disability was not shown during service or for many years following discharge from service, and the current neck/cervical spine disability is not etiologically related to service



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, letters dated in May 2003, September 2004 and October 2009 notified the Veteran of the information and evidence necessary to substantiate the claim.  The October 2009 letter also included notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the October 2009 letter was sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in August 2003, following the provision of the required notice and the completion of all indicated development of the record, the AOJ readjudicated the claim in an October 2015 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment, Social Security Administration (SSA) records, and a VA examination report.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in February 2015 that provided an etiological opinion.  The Board finds that the VA examination and opinion is adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative.  During the Veteran's May 2007 hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the extent of any in-service event and/or symptoms as well as questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its prior remands.  In this regard, the AOJ was previously instructed to obtain SSA records and additional VA and private treatment records.  The record shows that all identified clinical records and SSA records have been obtained.  The AOJ was also directed to contact the appropriate records depository that would maintain in-service hospitalization records for all treatment the Veteran underwent in 1977-78 at Fort Devens, Massachusetts, and Fort McClellan, Alabama.  However, despite attempts to obtain such records, which are outlined in a June 2012 Formal Finding of Unavailability, no additional service records were located.  The most recent remand instructed the AOJ to afford the Veteran an appropriate VA examination to determine the nature and etiology of his current cervical spine disability.  The Board finds that the February 2015 VA examination report substantially comply with the Board's prior remand directives.  In sum, the AOJ has complied with all of the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Veteran is seeking service connection for a cervical spine disability.  At the Board hearing, he testified that he was on guard duty at Spandau Prison in Germany when he fell on ice injuring his knees and cervical spine.  He has also reported that he injured his cervical spine when it snapped back while he was riding in a jeep that turned over while on active duty approximately in June 1977.  There was also some indication in statements that the Veteran had suffered an injury while parachuting; however, in a January 2013 statement, the Veteran clarified that he was not claiming such injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis is one of the disease enumerated under 38 C.F.R. § 3.309(a), service connection may be established simply based on a showing of continuity of symptomatology.   

Service treatment records are silent with respect to any complaints, injuries or diagnoses pertaining to the cervical spine.  Importantly, while the injury to the left knee approximately in September 1977 while on Guard Duty at Spandua Prison is well documented in the service treatment records, they contain no reference to any complaints or findings of any cervical spine disability.  Moreover, the Veteran's service records make no mention of any prior jeep accident.  In fact, a November 1977 hospital record pertaining to the left knee noted a motor vehicle accident prior to active service in 1973 where the Veteran sustained a laceration on his left arm, but there was no mention of any other motor vehicle accident.  Otherwise, the Veteran's medical history was noted to be unremarkable.  Physical Evaluation Board findings dated in April 1978 noted that the Veteran should be discharged on the basis of the left knee injury, but again made no reference to any cervical spine or right knee injury.  Importantly, an April 1978 service examination prior to discharge showed that the neck and spine were clinically evaluated as normal.  

The first post service medical evidence of any cervical spine disorder is a November 1990 private surgery record, over 12 years after the Veteran's discharge from active service.  This records reflects that the Veteran was admitted for severe pain in the left upper extremity and paralysis.  The paralysis was on finger extension and interossei of that hand.  It had been present for almost a month.  A myelogram and post myelogram CT scan confirmed the soft and hard disc of C7 and T1, which were clinically significant lesions, namely spondylosis. 

Follow up VA clinical records continue to show treatment for the Veteran's cervical spine disorder, but do not provide any sort of etiological opinion with the exception of a September 2014 clinical record, which observed that the Veteran had a documented history of a rollover jeep accident with neck injury at the time.  The examiner continued that in his opinion, an incident like this one is more likely than not producing the degenerative changes seen on the Veteran's current imaging causing his neck and arm pain.  

The Veteran was afforded a VA examination in February 2015.  The examiner diagnosed spinal stenosis and multilevel degenerative disc disease with post-operative changes in the mid-cervical spine.  The examination report reflects that the Veteran reported that he injured his neck in service in 1977 when it was jolted back while he was riding in a jeep that turned over.  He and his fellow service members then tried to roll the jeep back when he felt a sharp pain in his neck.  He also reported injuring his neck while serving on guard duty at Spandau Prison in Germany when he fell on ice.  The Veteran reported that he has had neck pain since the initial injury.   He had cervical spine surgery in 1990 and again in 2007.  The examiner opined that the Veteran's current cervical spine disability is less likely than not incurred in or caused by the inservice event, injury, or illness.  The examiner observed that the Veteran's service treatment records did not support the Veteran's assertions.  There were no symptoms, treatment or diagnosis of a cervical spine condition during active service or within 12 months after discharge.  In his separation physical examination dated in April 1978, evaluation of the spine was normal.  The examiner discussed the November 1990 private clinical record and found that that the Veteran's cervical spine disability had its onset in October 1990, 12 years after the Veteran separated from service.    

Again, the VA examiner clearly determined that the Veteran's cervical spine disability was not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's electronic record and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value. 

Initially, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of injuries to the cervical spine in service and pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although the Veteran reported that he injured his cervical spine in service, there is no evidence of such injury.  The service treatment records reflect that the Veteran "injured himself when falling on ice," but they do not document any neck complaints or findings.  Rather, the extensive clinical records following this injury only document a left knee disorder.  Additionally, importantly, there is also no evidence of a jeep accident in service.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board recognizes that in the hearing testimony, the Veteran has stated that he did not report the jeep accident in service, but just complained about his back.  However, in the same testimony, he testified that he went back after the accident, reported it and was put on sick call for three months because his back was so bad.  Further, when describing the incident at that time, he primarily reported a back injury as opposed to a cervical spine injury.  These inconsistencies within his hearing testimony further weigh against his credibility.  Moreover, given the nature of the described incident and the severity of the reported injury, it would seem that follow up clinical records would document some sort of symptomatology of the cervical spine.  Again, extensive clinical records are silent with respect to any complaints to the cervical spine and the discharge examination shows that the neck and spine were clinically evaluated as normal.   

Moreover, the 1990 private treatment record reflects the Veteran's complaints involving his neck and upper extremities had only been present for one month, which weighs against his later statements that he had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These inconsistencies weigh against his later statements of pertinent symptoms in and since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he injured his cervical spine in service and has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation in the Veteran's service treatment records, specifically, the April 1978 Physical Evaluation Board; the lack of medical evidence for many years after service; and the fact that he reported the onset of his symptoms to be one month prior when seeking treatment in November 1990 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  

The Board also acknowledges that the September 2014 clinical record attributed the Veteran's current cervical spine disability to a documented jeep accident.  However, as discussed above, no such jeep accident is documented in the Veteran's service treatment records.  The only motor vehicle accident documented is one that occurred prior to the Veteran's active service.  In turn, the examiner primarily relied on the Veteran's own history, which has been found to not be credible.  Therefore, such a medical opinion would not provide persuasive support for the claim and is outweighed by the more probative February 2015 VA examination with opinion. 

After considering the totality of the evidence of record, the Board finds that service connection for a cervical spine disability is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  In this regard, the service treatment records do not reflect any complaints or findings with respect to the cervical spine, and the medical board determination at separation also fails to mention any cervical spine complaints or findings.  Again, the Veteran's statements concerning cervical spine injuries in service have been found to not be credible.  

The first post-service medical evidence showing any complaints or findings relating to the cervical spine is in 1990, which is approximately 12 years after service discharge.  Importantly, the 1990 private treatment record reflects complaints of only one month duration.  Such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh  against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Moreover, after reviewing the claims file, the highly probative February 2015 VA examination with etiological opinion found that the Veteran's current cervical spine disability was not related to service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a cervical spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


